Citation Nr: 0511712	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied service connection for a low 
back disability.  A Notice of Disagreement was received in 
October 2002.  A hearing was held at the RO before a Decision 
Review Officer in December 2002, who issued a Statement of 
the Case in June 2003.  A timely appeal was received in July 
2003.  A video conference hearing before the Board scheduled 
in November 2003 was cancelled due to the veteran's failure 
to appear.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran was 
diagnosed to have a chronic low back disability during his 
active service, or that he has continuity of symptomatology 
sufficient to support his claim.

2.  The veteran's current degenerative disease of the 
lumbosacral spine is not related to his military service.  

3.  The medical evidence does not show that the degenerative 
disease of the veteran's lumbosacral spine was manifested to 
a compensable degree of 10 percent within one year after his 
separation from service.  


CONCLUSION OF LAW

A low back disability was not incurred in service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in September 2001, 
prior to the initial AOJ decision.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely records, like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claim. 

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from August 
1997 to April 2003.  The RO also requested and obtained 
private treatment records identified by the veteran, and he 
submitted other private treatment records, for the period of 
July 1965 to December 2002.  To the extent he has alleged the 
existence of other medical records for these years, he 
testified at his hearing that said records are not available.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to the VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran was provided a VA examination in March 2002.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Where chronicity of a disease is not shown 
in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases (including arthritis) manifesting 
themselves to a degree of 10 percent within one year after 
service must have had their onset in service.  38 U.S.C.A. §§ 
1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
report of VA examination conducted in March 2002; and private 
and VA treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

A review of the veteran's service medical records reveals 
that, upon enlistment in February 1961, the veteran showed no 
problems with his low back.  An August 20, 1964 treatment 
note shows the veteran presented with an "enlarged limp 
(sic) node rt, back strain, [and] pus in urine."  The 
impression was nonspecific urethritis.  He was treated with 
Tetracycline 250 four times daily for 10 days, and instructed 
to avoid certain food and drinks.  The veteran testified at 
his hearing before the Decision Review Officer (DRO) that he 
injured his back when he was moving some desks and was 
treated with APCs ("a high class aspirin").  The service 
medical records do not show any other notation of a back 
problem.  Exit examination in February 1965 did not report 
any findings of a problem with the veteran's low back.

Employment records from June 1965 show the veteran sustained 
an injury to his low back in a work-related accident, when an 
auger housing fell over and the veteran caught it jarring his 
back.  He was treated at a hospital two days later, and was 
released back to work six days after the incident.  An x-ray 
of the veteran's lumbosacral spine on July 1, 1965 made no 
findings of degenerative changes.  

The medical records also show the veteran suffered an acute 
lumbosacral strain in June 1967 after lifting a heaving 
object.  The veteran reported having a similar incident in 
1965 but failed to report an in-service injury.  He was 
hospitalized for three days.  During his course of 
hospitalization, his symptoms gradually cleared.  

The veteran testified that the next injury occurred in 1977.  
He was not hospitalized for it, but was treated by his 
chiropractor and an osteopath.  It resolved after about two 
and one-half months of treatment.  There are no medical 
records available for his treatment at that time.  

The next relevant medical record is a case history form for a 
chiropractor in November 1983 indicating a low back 
condition, on which the veteran reported he suffers from 
backaches.  Chiropractic treatment records start in April 
1992, and show chiropractic treatment through December 2002.  
A December 2002 note from his treating chiropractor states 
that he has been treating the veteran since 1985 for 
degenerative disc disease at the L5-S1 level, which has 
required treatments of one to four times a month through 
1998.  VA treatment records from August 1997 through April 
2003 show only isolated complaints of low back pain (most 
complaints and treatment were related to his thoracic spine).

The veteran underwent a VA examination in March 2002.  
Physical examination showed moderate tenderness of the left 
paraspinous musculature at the L4-S1 levels; positive 
straight legs raises bilaterally; and limitation of motion in 
all ranges.  X-ray of the lumbosacral spine revealed spurs on 
the body of the vertebrae, narrowing of the disc space 
between L5 and S1 with sclerosis of the vertebral end plates, 
and lumbarization of the S1 vertebra.  Diagnosis was 
degenerative disease of the lumbosacral spine with sciatica 
symptoms.  The examiner opined that it is less likely than 
not that the veteran's current disability is a direct result 
of the alleged back strain while in service.

After reviewing all the evidence, the Board finds that the 
veteran's current degenerative disease of the lumbosacral 
spine is not related to his military service.  The August 
1964 notation contained in the service medical records of a 
back strain does not indicate the location of this strain or 
the cause of it.  No examination findings or plan of 
treatment were recorded for a back strain.  Rather the 
veteran was diagnosed to have nonspecific urethritis, and was 
treated with antibiotics.  The veteran testified that he was 
treated with "APCs" for the claimed in-service back strain, 
but there is no record of such treatment.  From this 
treatment note, it is not clear that there was an actual back 
strain or whether the complaint is merely related to the 
diagnosed nonspecific urethritis.  

Notwithstanding this uncertainty, no follow-up treatment is 
shown in the service medical records, and the veteran's 
separation examination done six months later is silent as to 
the existence of a back problem.  Although the veteran 
testified that his back continued to bother him after the 
claimed injury, the evidence shows that he did not seek 
treatment again until he injured his low back in a work-
related accident in June 1965.  This injury appears to have 
been acute and transitory as the veteran returned to work six 
days after the reported injury.  There is no evidence that he 
missed any additional time from work due to this back injury.  
The June 1967 incident was also acute and transitory, 
resolving after three days of hospitalization.  

Nothing in the medical records from 1964 to 1967 indicates 
that the veteran had a low back disability rather than 
transitory and acute episodes of low back strain.  There was 
no evidence of degenerative disease of the lumbosacral spine 
in July 1965 based on x-ray findings.  The veteran testified 
that sometime in the early to mid-1970s he started regularly 
treating with chiropractors for low back pain; however, the 
medical records from the 1970s and early 1980s are 
unavailable so there is not medical evidence as to what 
condition(s) the veteran obtained treatment for.  The 
earliest showing by medical evidence of a chronic low back 
disability is 1985, 20 years after the veteran's separation 
from service.  

The only nexus opinion in the claims file is from the March 
2002 VA examiner, who reviewed the veteran's claims file and 
medical records, and interviewed and examined the veteran.  
That opinion is against finding that the veteran's current 
degenerative disease of the lumbosacral spine is related to 
the veteran's alleged in-service back strain.  In addition, 
the record shows, and the veteran admits, that he incurred 
multiple post-service injuries to his low back.  No medical 
evidence has been presented showing either that these 
incidents were due to the claimed in-service injury or that 
either of them is not the cause of the current degenerative 
changes of the veteran's lumbosacral spine.  The VA 
examiner's opinion is, therefore, the most probative evidence 
as to the lack of a relationship between the veteran's 
current low back disability and his claimed in-service back 
strain.

The Board finds that the veteran's diagnosis of degenerative 
disease of the lumbosacral spine is too far and remote from 
his claimed in-service low back strain to establish the 
required relationship for service connection.  Moreover, the 
medical evidence does not show a continuity of symptomatology 
from his separation from service that would support a finding 
that his claimed low back strain was a chronic condition.  
Although the noted in-service back strain and the first post-
service injury were eight months apart, there was no record 
of treatment during those eight months nor has the veteran 
claimed he received treatment.  In addition, the next period 
of treatment did not occur for two years thereafter, and then 
there was at least five years until the next treatment.  Each 
low back injury appears to have resolved itself before the 
next injury and was, therefore, acute and transitory in 
nature. This is not adequate to show a continuity of 
symptomatology sufficient to support the veteran's claim.  In 
addition, there is no medical evidence that the veteran's low 
back strains he suffered in the 1960s are the cause of his 
current degenerative disease of the lumbosacral spine.  The 
veteran is, therefore, not entitled to direct service 
connection for a low back disability.

Additionally, the Board finds that the veteran is not 
entitled to service connection on a presumptive basis.  
Although arthritis is a presumptive condition for service 
connection under 38 C.F.R. § 3.309(a), the medical evidence 
of record does not show that is manifested itself within one 
year after the veteran's separation from service.  


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


